                                                                                Case 2:19-cv-00111-MMD-CWH Document 4 Filed 01/25/19 Page 1 of 4



                                                                           1 Joel E. Tasca
                                                                             Nevada Bar No. 14124
                                                                           2 Joseph P. Sakai
                                                                             Nevada Bar No. 13578
                                                                           3 BALLARD SPAHR LLP
                                                                             1980 Festival Plaza Drive, Suite 900
                                                                           4 Las Vegas, Nevada 89135
                                                                             Telephone: (702) 471-7000
                                                                           5 Facsimile: (702) 471-7070
                                                                             E-Mail: tasca@ballardspahr.com
                                                                           6 E-Mail: sakaij@ballardspahr.com

                                                                           7    Attorney for Defendant Caliber Home Loans, Inc.
                                                                           8                           UNITED STATES DISTRICT COURT
                                                                                                            DISTRICT OF NEVADA
                                                                           9
                                                                           10
                                                                                JAVAD KAVIANI, as Special                    Case No. 2:19-cv-00111-MMD-CWH
                                                                           11   Administrator the ESTATE OF KAREN
                                                                                MARIE WILSON, Deceased; and JAVAD
                                                                           12                                                STIPULATION FOR EXTENSION OF
                                                                                KAVIANI, an Individual,                      TIME TO RESPOND TO PLAINTIFF’S
1980 Festival Plaza Drive, Suite 900




                                                                           13                                                COMPLAINT
  LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070




                                                                                                   Plaintiffs,
    BALLARD SPAHR LLP




                                                                           14                                                Complaint filed: December 6, 2018
                                                                                v.
                                                                           15

                                                                           16   CALIBER HOME LOAN, a Foreign
                                                                                Corporation; QUALITY LOAN SERVICE
                                                                           17   CORPORATION, a Foreign Corporation;
                                                                           18   DOES 1-10, unknown individuals; and
                                                                                ROES 11-15, unknown entities,
                                                                           19                    Defendants.

                                                                           20

                                                                           21
                                                                                                JOINT STIPULATION FOR EXTENSION OF TIME
                                                                           22                     TO RESPOND TO PLAINTIFFS’ COMPLAINT

                                                                           23
                                                                                      Pursuant to Local Civil rule 6-1(a), Defendant Caliber Home Loans, Inc.
                                                                           24
                                                                                (“Caliber”), and Defendant Quality Loan Service Corporation (“Quality”), by and
                                                                           25
                                                                                through their attorneys of record, (collectively, “Defendants”), and Plaintiff Javad
                                                                           26
                                                                                Kaviani, individually and as Special Administrator for the Estate of Karen Marie
                                                                           27
                                                                                Wilson (“Plaintiff”), pro per, hereby stipulate to an extension through February 25,
                                                                           28


                                                                                                                         1
                                                                                Case 2:19-cv-00111-MMD-CWH Document 4 Filed 01/25/19 Page 2 of 4



                                                                           1    2019, for Defendants to respond to Plaintiff’s Complaint and for Plaintiff to move for
                                                                           2    remand or otherwise respond to Caliber’s Notice of Removal. In support, the Parties
                                                                           3    state as follows:
                                                                           4                                          RECITALS
                                                                                         WHEREAS, Plaintiff filed the Complaint on December 6, 2018 (Doc. 1-1);
                                                                           5

                                                                           6             WHEREAS, on January 18, 2019, Caliber removed this matter to this Court,

                                                                           7    (Doc. 1), and accordingly, Defendants’ response to the Complaint is due January 25,
                                                                           8
                                                                                2019, and Plaintiff’s deadline to move to remand is February 18, 2019;
                                                                           9
                                                                                         WHEREAS, Defendants need additional time to respond to the Complaint, and
                                                                           10
                                                                                accordingly, request a brief extension through February 25, 2019, in which to
                                                                           11

                                                                           12   respond;
1980 Festival Plaza Drive, Suite 900




                                                                           13
                                       (702) 471-7000 FAX (702) 471-7070
  LAS VEGAS, NEVADA 89135




                                                                                         WHEREAS, Plaintiff consented to this brief extension via email to Defendants’
    BALLARD SPAHR LLP




                                                                           14
                                                                                counsel;
                                                                           15
                                                                                         WHEREAS, Plaintiff, being pro per, needs additional time in which to file a
                                                                           16
                                                                                Motion to Remand, and accordingly, requests a brief extension through February 25,
                                                                           17

                                                                           18   2019, in which to respond to the removal of the case;

                                                                           19            WHEREAS, Defendants consented to this brief extension via email to Plaintiff;
                                                                           20
                                                                                         WHEREAS, the Parties also request this brief extension to allow time for the
                                                                           21
                                                                                Parties to engage in settlement negotiations;
                                                                           22
                                                                                         WHEREAS, in order to pursue settlement options with Plaintiff, Defendants
                                                                           23

                                                                           24   agree to cancel the sale of the property currently scheduled for February 1, 2019 at

                                                                           25   9:30am;
                                                                           26
                                                                                         WHEREAS, this stipulation is made in good faith and not for purposes of
                                                                           27
                                                                                delay.
                                                                           28


                                                                                                                           2
                                                                                Case 2:19-cv-00111-MMD-CWH Document 4 Filed 01/25/19 Page 3 of 4



                                                                           1                                       STIPULATION
                                                                           2
                                                                                      NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the
                                                                           3
                                                                                Parties hereto, that the deadline for Defendants to file their response to Plaintiff’s
                                                                           4
                                                                                Complaint and the deadline for Plaintiff to move to remand shall be extended up to
                                                                           5

                                                                           6    and including February 25, 2019.

                                                                           7          IT IS SO STIPULATED.
                                                                           8
                                                                                      DATED January 25, 2019.
                                                                           9
                                                                                BALLARD SPAHR LLP
                                                                           10                                             /s/ Javad Kaviani
                                                                                /s/ Joseph P. Sakai                       Javad Kaviani
                                                                           11   Joel E. Tasca                             4525 Dean Martin Drive
                                                                                Nevada Bar No. 14124                      Unit #1909
                                                                           12   Joseph P. Sakai                           Las Vegas, Nevada 89117
                                                                                Nevada Bar No. 13578
1980 Festival Plaza Drive, Suite 900




                                                                           13                                             Pro Per Plaintiff
                                       (702) 471-7000 FAX (702) 471-7070
  LAS VEGAS, NEVADA 89135




                                                                                1980 Festival Plaza Drive, Suite 900
    BALLARD SPAHR LLP




                                                                                Las Vegas, Nevada 89135
                                                                           14
                                                                                Counsel for Defendant Caliber Home
                                                                           15   Loans, Inc.
                                                                           16
                                                                                MCCARTHY HOLTHUS LLP
                                                                           17
                                                                                /s/ Kristin A. Schuler-Hintz
                                                                           18
                                                                                Kristin A. Schuler-Hintz
                                                                           19   Nevada Bar No. 7171
                                                                                9510 W. Sahara Ave., Suite 200
                                                                           20   Las Vegas, Nevada 89117

                                                                           21   Counsel for Quality Loan Service
                                                                                Corporation
                                                                           22

                                                                           23
                                                                                IT IS SO ORDERED.
                                                                           24    DATED: January 28, 2019
                                                                           25
                                                                                                                 The Honorable
                                                                                                                 United         Miranda Judge
                                                                                                                        States Magistrate M. Due
                                                                           26                                    United States District Court for the District of
                                                                           27                                    Nevada

                                                                           28


                                                                                                                         3
                                                                                Case 2:19-cv-00111-MMD-CWH Document 4 Filed 01/25/19 Page 4 of 4



                                                                           1                                CERTIFICATE OF SERVICE
                                                                           2
                                                                                      I hereby certify that I am an employee of the office of Ballard Spahr, LLP, and
                                                                           3
                                                                                that on January 25, 2019, I electronically filed the foregoing JOINT STIPULATION
                                                                           4
                                                                                FOR EXTENSION TO RESPOND TO COMPLAINT with the Clerk of Court for the
                                                                           5
                                                                                United States District Court, District of Nevada by using the Court’s CM/ECF
                                                                           6
                                                                                system. Participants in this case who are registered CM/ECF users will be served by
                                                                           7
                                                                                the CM/ECF system. I further certify that I have mailed the foregoing document by
                                                                           8
                                                                                First-Class Mail, postage fully prepaid to the following:
                                                                           9
                                                                           10         Javad Kaviani
                                                                           11         4525 Dean Martin Drive
                                                                                      Unit #1909
                                                                           12         Las Vegas, NV 89103
1980 Festival Plaza Drive, Suite 900




                                                                           13
                                       (702) 471-7000 FAX (702) 471-7070
  LAS VEGAS, NEVADA 89135
    BALLARD SPAHR LLP




                                                                           14
                                                                                      Kristin A. Schuler-Hintz
                                                                           15         9510 W. Sahara Ave. #200
                                                                                      Las Vegas, NV 89117
                                                                           16
                                                                                      Counsel for Quality Loan Service Corporation
                                                                           17

                                                                           18                                    /s/ Joseph Sakai
                                                                           19                                    An employee of Ballard Spahr, LLP

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26
                                                                           27

                                                                           28


                                                                                                                          2
